Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/326,780 filed on 02/20/2019. The application claims foreign priority of DE102016/218/957.3, filed on 09/30/2016. The application is a 371 of PCT/EP2017/074042, filed on 09/22/2017.
	
Information Disclosure Statement
In the interest of clarity of the record, two references in the IDS of 05/29/2019 were lined through because they were already provided in the IDS of 02/20/2019 and considered. 

Restriction/Election
Applicant’s election of Group I, Claim 1 – 13 and 15 – 20 in the reply filed on 12/29/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, Method of Using, there being no allowable generic or linking claim.



Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 and 15 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “the corrosion protection oil consists of a composition containing fatty acid esters” is indefinite. It is unclear based on the use of “consists of” and “containing” together whether the composition of the corrosion protection oil is open or closed. For purposes of examination, the examiner will interpret the composition as open. 
Claims 2 – 13 and 15 – 20 are rejected by virtue of dependency. 

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 7 – 9, 11, 13, 15 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Macherey (US2011/0056594, as cited in IDS 02/20/2019 as DE102008006771) in view of Maki (JP2009/293078, as cited in IDS 11/25/2019) and further in view of Sakurai (US 4,113,635)

Regarding claim 1, Macherey teaches a process of producing a component from a steel product coated with a protective Al-Si coating (meeting the claimed limitation of “providing a substrate consisting of a steel product coated with an Al-Si protective coating”) [Title, Abstract]. Macherey teaches the process includes the steps of;
A first heating stage in which the steel is heated to a suitable temperature and treatment duration in order incompletely alloy the Al-Si with the iron of the steel substrate [0017 – 0018] (meeting the claimed limitation of heating the substrate to a temperature (T1) to partially pre-alloy the Al-Si coating and Fe of the steel product)
Cooling the incompletely alloyed steel [0019] (meeting the claimed limitation of cooling the pre-alloyed substrate to room temperature)
Transporting the steel between the first heating stage and a second heating stage [0029] (meeting the claimed limitation of transporting the pre-alloyed substrate)
Heating the incompletely alloyed steel in a second heating stage, prior to being shaped by hot-shaping [0021, 0022], wherein the second the heating stage “is generally carried out at final processing plant”. Further, wherein during the second heating stage the Al-Si coating is fully alloyed with the iron of the steel substrate [0023] (meeting the claimed limitation of heating the pre-alloyed substrate to a temperature of T2 such that the Al-Si protective coating is fully alloyed with the Fe of the steel product)
Performing hot-stamping [0022] (meeting the claimed limitation of shaping the re-heated substrate to form the component)
Macherey does not explicitly teach that a corrosion protecting oil containing fatty acid esters is applied to the surface of the substrate prior transporting, nor that the corrosion protection oil is removed without residue during the second heating stage. 

2, until the steel sheet is transported to a press company and hot pressed [0028]. Maki further teaches the specific parameters of the hot-pressing including heating at a temperature of 850°C or higher [0031], holding for a time [0028, 0035], cooling to a certain temperature [0028, 0030], and pressing.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of processing as taught by Macherey and substituted the second heating stage with the steps of coating with lubricating and rust-prevention oil and hot-pressing as taught by Maki, to achieve predictable results. A simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143.B).
	
	While Maki does discloses an example oil of “Daphne Oil Coat Z-3” [0035], Macherey in view of Maki does not expressly teach that the oil contains fatty acid esters. Macherey in view of Maki also does not explicitly teach that the oil is removed during the second heating without leaving residue. 
	
	Sakurai teaches a rust-proof lubricant composition for using on steel plates, including surface-treated steel plates in order to improve lubrication at the time of forming [Col 1, line 10 – 18]. Sakurai further teaches that the rust-proof lubricant composition can applied to the steel plates and the said steel plates can be placed directly into the forming operation [Col 1, line 60 – 65]. Sakurai teaches that the composition comprises fatty acids which have been converted to esters (meeting the claimed 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of processing/making in view of Macherey and Maki, and in particular, the step of coating prior to hot-stamping as taught by Maki, and used the rust-proof lubricant composition as taught by Sakurai. The use of this composition would allow for low-temperature application of the coating as well as the ability to place the coated steel plate directly into the forming operation. 
	Further still, given that Sakurai teaches that the composition has a melting point of 60°C or less, there is a reasonable expectation, that upon heating to a temperature range of 850°C or higher, as taught by Maki in the hot-pressing step, that the composition would completely melted/removed. 

Regarding claims 2 and 15, Macherey in view of Maki and Sakurai teaches the invention as applied above in claim 1. Macherey teaches that during the second heating stage, prior to hot stamping, the steel product is heated to at least the Ac3 temperature, but does not explicitly teach a temperature range. Maki teaches that during the second heating treatment, the steel is heated to a temperature range of 850°C or higher [0031], which overlaps with the claimed range of claims 2 and 15. 
In regards to the overlapping ranges taught in Maki, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 3 and 16, Macherey in view of Maki and Sakurai teaches the invention as applied above in claim 1. Maki teaches that the heating step includes heating to a temperature range of 
 
Regarding claims 4 and 17, Macherey in view of Maki and Sakurai teaches the invention as applied above in claim 3. Maki teaches that during the heating step, the heating rate is 5°C/sec [0031]. Based on the heating temperature of 850°C or higher (interpreted as T2), the heating time (from room temperature of 25°C) would be approximately 165 seconds or more (850°C – 25°C/ (5°C/s)), which overlaps with the claimed range of claims 4 and 17. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
 
Regarding claims 5 and 18, Macherey in view of Maki and Sakurai teaches the invention as applied above in claim 3. Maki teaches that the holding time at the heating temperature of 850°C or higher (interpreted as T2) is 1 – 5 minutes (60 – 300 seconds) [0035], which falls within the claimed range of claim 5, and overlaps with the claimed range of clam 18. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
 
Regarding claim 7, Macherey in view of Maki and Sakurai teaches the invention as applied above in claim 1. Maki teaches that the atmosphere during the heating step may be nitrogen, meeting the claimed limitation of “protective atmosphere” [0022]
 
Regarding claims 8 and 20, Macherey in view of Maki and Sakurai teaches the invention as applied above in claim 1. Macherey teaches that the first stage heating temperature is in a range of 550 – 700°C [0030], which falls within the claimed range of claim 8, and overlaps with the range of claim 20. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
 
Regarding claim 9, Macherey in view of Maki and Sakurai teaches the invention as applied above in claim 1. Sakurai teaches that the partial ester used in the composition should be present in an amount greater than 50% by weight, which overlaps with the claimed range [Col 3, line 55 – 57]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 11, Macherey in view of Maki and Sakurai teaches the invention as applied above in claim 1. Sakurai teaches that a rust preventative may be added such as petroleum sulfonate or calcium sulfonate in an amount of 0.5 – 20 wt% [Col 3, line 64 – 68 and Col 4, line 1 – 5]. Given that some amount of sulfur would be present in a sulfonate, and that a sulfonate can be added in an amount that overlaps with the claimed amount of Sulfur (S), the amount of sulfur added in the teaching of Sakurai would be expected to overlap with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 13, Macherey in view of Maki and Sakurai teaches the invention as applied above in claim 1. Maki teaches that the oil is applied to surface in an amount of 0.1 – 1 g/m2 [0028], which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Macherey (US2011/0056594, as cited in IDS 02/20/2019 as DE102008006771) in view of Maki (JP2009/293078, as cited in IDS 11/25/2019) and further in view of Sakurai (US 4,113,635), as evidenced by AOCS (“Coconut Oil Boom”, NPL)

Regarding claim 10, Macherey in view of Maki and Sakurai teaches the invention as applied above in claim 1. Sakurai teaches using fatty acids of C--6 or higher, which overlaps with the claimed range. 
Sakurai also explicitly teaches that coconut oil may be used [Table 1, E]. As evidenced by AOCS, coconut oil has contains 65% or more of medium-chain fatty acids, which contain 6 – 12 carbon atoms (C6 – C12), which overlaps with the claimed range [“A different saturated fat”, 1st paragraph]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used coconut oil as the partial ester fatty acid as taught by Sakurai, in the method of making as taught by Macherey in view of Maki and Sakurai. Further, as evidenced by AOCS, the use of coconut oil would meet/overlap with the claimed carbon number limitation.


Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Macherey (US2011/0056594, as cited in IDS 02/20/2019 as DE102008006771) in view of Maki (JP2009/293078, as cited in IDS 11/25/2019) and further in view of Sakurai (US 4,113,635), as evidenced by Lunbald (NPL, “Composition and Properties of Common Oils and Fats”, 2010)

Regarding claim 12, Macherey in view of Maki and Sakurai teaches the invention as applied above in claim 1. While Sakurai does not explicitly teach the saponification number of the composition. Sakurai teaches that coconut oil may be used [Table 1, E]. As evidenced by Lunbald, coconut oil has a saponification number of 248 – 265 mg KOH/g, which falls within the claimed range. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used coconut oil as the partial ester fatty acid as taught by Sakurai, in the method of making as taught by Macherey in view of Maki and Sakurai. Further, as evidenced by Lunbald, the use of coconut oil would meet the claimed saponification number limitation.


 Claims 6 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Macherey (US2011/0056594, as cited in IDS 02/20/2019 as DE102008006771) in view of Maki (JP2009/293078, as cited in IDS 11/25/2019) and Sakurai (US 4,113,635), as applied above in claim 3, in further view of Kyono (US 6,398,884)

 Regarding claims 6 and 19, Macherey in view of Maki and Sakurai teaches the invention as applied above in claim 3.  Macherey in view of Maki and Sakurai does not explicitly teach a cooling rate following the incompletely alloying of the Al-Si with the iron in the substrate. 
Kyono teaches a method for producing a alloyed hot-dipped steel plate [title]. Kyono further teaches that the steel plate is placed through a hot-dipping treatment including aluminizing [Col 15, line 12 – 8]. Kyono further teaches that the steel plate is placed through an alloying treatment [Col 15, line 5 – 11]. Additionally, Kyono teaches that following the alloying treatment, the temperature is reduced at a rate of 15°C/s (15 K/s), which falls within the claimed range of claims 6 and 19. 
prima facie case of obviousness (See MPEP 2143 A). “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art”. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2018/0044754 – hot stamping steel with intermediate alloy layer 
US2016/0312331 – Similar method coating and hot-pressing a steel sheet
US2013/0037178 – Pre-diffused coating for Press-hardened steel
US2019/0003029 – Aluminum-Iron Alloy layer and Coated Steel sheet with similar method of making
US2011/0165436 – Hot-stamping steel with intermetallic layer and interdiffusion layer
US 4,315,957 – Wax films for temporary coating of metal and lacquered surfaces with saponification number
US 2,893,880 – Temporary sperm whale wax coating for protecting and rust-proofing metal surfaces



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731